El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Por escritura pública No. 6 otorgada en 17 de mayo de 1918 ante el notario don Francisco Soto Gras, Gonzalo Torres Sirera por sí y como apoderado de su legítima esposa Encar-nación Ortega Saborit, otorgó carta de pago y cancelación de una hipoteca constituida a favor de los esposos expresados por Rafael Loubriel Cueto sobre un solar adquirido durante su matrimonio con Sofía Trápaga y Pérez.
Presentada la escritura al Registrador de la Propiedad de San Juan, Sección Ia., fué denegada la cancelación de la hipoteca en nota de 31 de julio de 1918 por el fundamento de que habiendo sido constituida a favor de Gonzálo Torres *729Sirera, casado con Encarnación Ortega Saborit, no resultaba que la esposa autorizara expresamente al esposo para can-celar los créditos hipotecarios pertenecientes a la sociedad de gananciales, cuyo carácter tiene el que se trata de cancelar.
Dicha nota ha sido recurrida por Eafael Loubriel Cueto para ante esta Corte Suprema.
Hemos examinado el poder otdrgado por Encarnación Ortega Saborit a favor de su esposo G-onzalo Torres Sirera y ese poder contiene la siguiente cláusula:
“Asimismo da autorización tan amplia y eficaz como en derecho se requiera a su referido esposo para que a nombre de ambos y te-niendo desde ahora por prestado el consentimiento de la que dice, pueda en cualquier tiempo vender, enajenar, gravar e hipotecar y de cualquier otro modo obligar a título oneroso los bienes inmuebles de la sociedad de gananciales. ’* * ”
Como se ve, no existe el motivo legal qué invoca el regis-trador para denegar la cancelación de hipoteca, pues aunque el artículo 1615 del Código Civil dispone que para transigir, enajenar, hipotecar o ejecutar cualquier otro acto de rigu-roso dominio, se necesita mandato expreso, en el presente caso la esposa otorgó poder al esposo para enajenar bienes inmuebles de la sociedad de gananciales prestando para ello su consentimiento, y la cancelación de una hipoteca es un * acto de enajenación. Baquero v. El Registrador, 22 D. P. R. 24, y Gómes Ruis v. El Registrador, decidido en 30 de marzo de 1918, (pág. 253).
Es de revocarse la nota recurrida ordenándose al regis-trador que verifique la cancelación solicitada.

Revocada la nota recurrida y ordenada la can-celación solicitada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison,